Citation Nr: 9906641	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-48 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from October 1940 to October 
1945, and from March 1951 to October 1967.  His death 
occurred in February 1996.  The appellant in this matter is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's claim on 
appeal.  The appellant appealed that decision to the BVA and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO. 

2.  The veteran's death certificate indicates that the 
veteran died in February 1996 of cardiac arrest, due to or as 
a consequence of hypoxia, due to or as a consequence of 
respiratory arrest, due to or as a consequence of amyotrophic 
lateral sclerosis (ALS).  


3.  During the veteran's lifetime, service connection had 
been established for arteriosclerotic heart disease with 
hypertension, residuals of a fracture of the radius and ulna, 
prepyloric ulcer, bursitis of the left elbow and olecranon, 
diabetes mellitus, and a submucous resection. 

4.  Cardiac arrest, hypoxia, respiratory arrest, or ALS were 
not manifested during service or to a compensable degree 
within one year of service.

5.  There is no competent medical evidence which relates that 
a service-connected disability played any role in causing the 
veteran's death.

6.  There is no competent medical evidence that the veteran's 
death was produced or hastened by a disability of service 
origin.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially and materially contributed to it.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (1998).

Before reaching the merits of the appellant's claim, the 
threshold question which must be answered in this case is 
whether the appellant has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the appellant fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

During the veteran's lifetime, service connection had been 
established for arteriosclerotic heart disease with 
hypertension, evaluated as 30 percent disabling; residuals of 
a fracture of the left radius and ulna, evaluated as 20 
percent disabling; prepyloric ulcer, evaluated as 20 percent 
disabling; diabetes mellitus, evaluated as 10 percent 
disabling; bursitis of the left elbow and olecranon, 
evaluated as noncompensably disabling; and a submucous 
resection, evaluated as noncompensably disabling.  The 
veteran's death certificate indicates that the veteran died 
in February 1996 of cardiac arrest, due to or as a 
consequence of hypoxia, due to or as a consequence of 
respiratory arrest, due to or as a consequence of ALS.  

The veteran's service medical records indicate that, in March 
1952, the veteran had a heart murmur.  In January 1953 he had 
an abnormal electrocardiogram (EKG),  and in April that same 
year he complained of chest pain, lightheadedness, and 
difficulty in catching his breath.  His heart was noted to be 
normal and the chest pains were considered non-cardiac in 
origin.  However, he was diagnosed with hypertension.  In 
March 1955, he was noted to have "no symptoms of cardiac 
failure, and a recent EKG, with the exception of sinus 
tachycardia, was negative."  He complained of chest pain on 
many occasions thereafter, frequently associated with 
epigastric distress.  In an annual physical examination 
report in March 1960, he provided a history of shortness of 
breath, pains in the chest, palpitation or pounding heart, 
and high blood pressure.  

The veteran provided the same history in another examination 
report from January 1965.  The examiner noted that these 
complaints were "associated with history of hypertension."  
There was no cardiomegaly and heart tones were good; however, 
there was a "grade II systolic murmur at the 4th interspace 
left sternal edge, functional."  An attached EKG report 
noted that the findings were within normal limits and that 
there was "no evidence of left ventricular hypertrophy and 
strain, stable when compared to" an EKG taken in March 1960.  
An attached medical clinic report indicated that the veteran 
had been hospitalized in March 1964 for evaluation of 
hypertension and that findings on that occasion had been 
normal.  The present impression was noted to be benign, 
labile, nonprogressive essential hypertension.  

The veteran was admitted to the hospital from February to 
March 1967 for evaluation of his hypertension.  The condition 
was described as having become more stable over the past two 
or three years.  Upon discharge, he was diagnosed with 
hypertensive vascular disease, labile, essential.  A Medical 
Board report from June 1967 noted, in pertinent part, a 
diagnosis of hypertension, labile, mild, not requiring 
therapy.  An EKG report noted sinus tachycardia, but was 
otherwise within normal limits.  While the veteran's service 
medical records contain a diagnosis of hypertension, they do 
not reveal any treatment specifically for, or symptoms 
relating specifically to, cardiac arrest, and X-rays of the 
chest taken throughout service noted that the chest was 
normal.  Nor did service medical records reveal any treatment 
for, or symptoms relating to hypoxia, respiratory arrest, or 
ALS.  

A December 1967 VA examination report noted EKG findings 
suggestive of subendocardial ischemia.  Exercise treadmill 
testing in January 1968 also showed findings indicating the 
presence of exercise inducible ischemia.   At that time, the 
veteran's lung fields were noted to be clear.  He was 
diagnosed with hypertension, as well as a number of other 
disorders not involving his heart or cardiovascular system.  
There was no complaint relating to, or diagnosis of, cardiac 
arrest, hypoxia, respiratory arrest, or ALS.  

According to private treatment records, ALS and chronic 
respiratory insufficiency secondary to ALS were first 
diagnosed in May 1994.  The veteran provided a history of 
onset of shortness of breath 12 to 15 months earlier.  The 
diagnosis was subsequently changed to ALS and chronic 
respiratory failure, secondary to ALS.  The veteran continued 
to receive treatment for both disorders until his death.  

Private treatment records and correspondence from a private 
physician, Galen B. Towes, M.D., both dated in February 1996, 
reported that the veteran had been admitted to the University 
of Michigan Hospitals Critical Care Medical Unit a few days 
earlier due to cardiorespiratory arrest.  The veteran failed 
to respond to treatment and passed away three days later.  
The cause of death was noted to be ALS and respiratory 
insufficiency.  

At her November 1996 personal hearing, the appellant 
testified that she had been married to the veteran for 53 
years and was thus very familiar with his condition in 
service.  She indicated that he had a heart disorder in 
service, and stated that he received treatment for 
arteriosclerotic heart disease and hypertension at both VA 
and private facilities following separation.  The appellant 
stated that in early February 1994, she was driving the 
veteran to the hospital for routine treatment and that he 
appeared to go to sleep in his car seat.  When she arrived at 
the hospital, she realized that the veteran was unconscious.  
He was taken to the emergency room where he was briefly 
revived and then admitted to the Critical Care Unit were he 
passed away three days later.  She stated that the medical 
records showed that the veteran was admitted due to 
cardiorespiratory arrest, and essentially maintained that the 
cardiac arrest was related to the veteran's longstanding 
service-connected arteriosclerotic heart disease with 
hypertension.  

While the Board sympathizes with the appellant's loss, the 
Board notes that the appellant's claim is not well grounded 
and must be denied.  In this regard, the undersigned notes 
that the record does not contain a medical opinion showing a 
nexus or link between the veteran's service-connected 
arteriosclerotic heart disease with hypertension, and the 
fatal cardiac arrest, hypoxia, respiratory arrest, and/or 
ALS.  Moreover, there is no medical evidence that the 
veteran's death is related to service or to a service-
connected disorder.  The appellant essentially contends that 
the cardiac arrest that led to the veteran's death was due to 
arteriosclerotic heart disease with hypertension.  The only 
medical evidence addressing this matter, however, contradicts 
the appellant's position; specifically, the death certificate 
reveals that the cardiac arrest was caused by hypoxia, as a 
result of respiratory arrest, due to ALS.  Also, the February 
1996 letter from Dr. Towes confirms that the cause of death 
was, ultimately, respiratory failure as a result of ALS.  

The only evidence presented by the appellant that tends to 
show a connection between the veteran's service-connected 
disablement and his death are her own statements.  However, 
as a layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical relationship.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Because of the lack of competent 
evidence of such a relationship, the claim for service 
connection for the cause of the veteran's death is not well 
grounded and is thus denied.  Since the claim at hand is not 
well grounded, VA has no further duty to assist the appellant 
in 


developing the record to support her claim.  See Epps v. 
Gober, 126 F.3d 1464 (1997) (there is nothing in the text of 
38 U.S.C. § 5107 to suggest that VA has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a well grounded claim). 

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the claim in question on the merits; the Board has 
concluded that the claim is not well grounded.  Judicial 
precedent is to the effect that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well grounded-claim analysis.   Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996); see Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The Board has considered the doctrine of reasonable doubt.  
However, as the appellant's claim does not even cross the 
threshold of being a well grounded claim, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the Board notes that it is aware of no circumstances 
in this matter that would put VA on notice that any 
additional relevant evidence may exist which could be 
obtained that, if true, would well ground the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death  See generally McKnight v. Gober, No. 97-
7062 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1996).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	BRIAN J. MILMOE	
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

